Citation Nr: 0934898	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-23 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left hand 
disability, to include as due to a cervical spine disability.

3.  Entitlement to service connection for residuals of 
surgical removal of an epidermoid cyst.

4.  Entitlement to an initial rating higher than 10 percent 
for a left shoulder strain with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 
1986, from October 2001 to September 2002, and from June 2004 
to June 2005.  He also served in the Army Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In May 2005, the RO, among other things, granted service 
connection for left shoulder strain and assigned a 
noncompensable rating, effective June 27, 2005.  After the 
Veteran appealed the assigned rating, the RO, in March 2008, 
increased the rating to 10 percent, also effective June 27, 
2005.  In a May 2008 appeal response received in June 2008, 
the Veteran indicated that the RO's action satisfied his 
disagreement as to the left shoulder strain rating.  In a 
March 2009 letter, the Veteran's representative indicated 
that the Veteran requested that any pending appeal with 
regard to the left shoulder strain rating be considered 
resolved. 

In May 2006, the RO, among other things, denied service 
connection for hearing loss, a left hand condition, and 
residuals of surgical removal of an epidermoid cyst.

In May 2009, the veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.  During the hearing, the Board indicated that 
entitlement to a higher initial rating for the left shoulder 
strain was an issue on appeal, and took testimony regarding 
this issue.  Therefore, the issue of entitlement to an 
initial rating higher than 10 percent for left shoulder 
strain with traumatic arthritis remains on appeal.  Cf. Percy 
v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection 
to timeliness of substantive appeal by taking actions that 
lead the Veteran to believe that an appeal was perfected).

In November 2008, the RO denied the Veteran's claim for 
service connection for cervical spine spondylosis.  As 
indicated during the hearing, the Veteran has not yet filed a 
notice of disagreement with this decision, and it is 
therefore not before the Board.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (2008).

The issue of entitlement to an initial rating higher than 10 
percent for left shoulder strain with traumatic arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability of 
either ear as defined by VA.

2.  The residuals of surgical removal of an epidermoid cyst 
are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  The criteria for service connection for residuals of 
surgical removal of an epidermoid cyst have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §  3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As to the claim for service connection for residuals of 
surgical removal of an epidermoid cyst, the Board is granting 
this claim, and it is therefore substantiated.  Thus, there 
are no further VCAA duties with regard to this claim.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

As to the claim for service connection for bilateral hearing 
loss, in a March 2006 letter, the RO notified the Veteran of 
the evidence needed to substantiate this claim.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the March 2006 letter complied with this requirement by 
asking the Veteran to submit any evidence of records that he 
thought might be helpful.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a May 2008 letter.  Contrary to VCAA 
requirements, the May 2008 letter was sent after initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was not cured 
by readjudication of the claims.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  However, as to the only 
claim being denied, service connection for bilateral hearing 
loss, no disability rating or effective date is being 
assigned, and there is therefore no prejudice to the Veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the service treatment records from 
the Veteran's first period of service only, his Army Reserve 
service personnel records, and all of the identified post-
service VA and private treatment records.  The Veteran was 
also afforded an April 2006 VA audiological examination.

As to the failure to obtain the service treatment records 
from the Veteran's second and third periods of service, the 
RO issued a July 2008 formal finding of unavailability of 
these treatment records.  As indicated in this document, 
after its initial request to the National Personnel Center 
(NPRC) for these records was unsuccessful, the RO made 
repeated attempts to obtain these records from all possible 
alternative sources including the Veteran and was 
unsuccessful.  The RO thus properly concluded that these 
records were unavailable and that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(2); 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (when 
service treatment records are missing, VA also has a duty to 
search alternate sources of service records).  In addition, 
the hearing loss claim is being denied because of the absence 
of a current disability as defined in 38 C.F.R. § 3.385.  
There is virtually no possibility that service treatment 
records could show a current hearing loss disability.

Notwithstanding the RO's efforts, the Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral hearing loss and residuals of surgical removal of 
an epidermoid cyst are thus ready to be considered on the 
merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system including sensorineural hearing loss, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent. 38 C.F.R. § 3.385.

In this case, service connection for bilateral hearing loss 
must be denied because the Veteran has not had a hearing loss 
disability in either ear at any time since he filed his June 
2005 claim.  While the evidence includes notes of VA 
audiological treatment, such as those of March 2006, the only 
evidence with audiometric test results sufficient to determine 
whether or not the Veteran has a current hearing loss 
disability is the April 2006 VA examination report.  That 
report reflects that, on audiological examination, the 
Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
20
20
15
10
15
Left ear
15
20
25
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

Because the only audiological test results reflect that the 
auditory thresholds at all frequencies in both ears were less 
than 26 decibels and speech recognition thresholds were 
greater than 94 percent, the evidence reflects that the 
Veteran does not have a hearing loss disability in either ear 
as defined under VA law.

While the April 2006 VA examiner concluded that the Veteran 
had a mild high frequency sensorineural hearing loss in the 
left ear, the applicable regulation, 38 C.F.R. § 3.385 
indicates that hearing loss is considered to be a disability 
for VA purposes only when the audiological test results 
reveal auditory thresholds or speech recognition scores are 
within the levels specified in the regulation.  Cf. 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (ratings 
for hearing loss are determined by a mechanical application 
of the rating schedule to the numeric designations assigned 
based on audiometric test results).  

Moreover, while the Veteran contended during the hearing that 
his hearing loss was worse than that indicated by the 
audiological test results as indicated by his difficulty 
hearing people talk to him, see Hearing transcript, p. 4, 5, 
the Court has held that unless there is expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results, or medical evidence 
demonstrates that an alternative testing method exists and is 
in use by the general medical community, it will not second-
guess VA's policy concerning audiological examinations.  
Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  

The Veteran has submitted no such medical evidence in support 
of his claim.  Therefore, the Board concludes that the April 
2006 VA audiological examination was adequate for rating 
purposes, as it included a pure tone audiometry test and a 
speech discrimination test, in accordance with 38 C.F.R. § 
3.385.

As all of the pertinent evidence is to the effect that the 
Veteran does not have current bilateral hearing loss under VA 
law, his claim for service connection for this disability 
must be denied.

As to the claim for service connection for residuals of 
surgical removal of an epidermoid cyst, an August 2005 VA 
treatment note indicates that the Veteran had papilledema 
(optic swelling) with worsening visual field defects, and 
these symptoms were attributed to a small epidermoid cyst.  A 
September 2005 brain MRI confirmed the existence of an 
epidermoid cyst.  The cyst was removed in November 2005.  In 
February 2006, Dr. Liu indicated that the Veteran was doing 
well, although suffering from occasional headaches.  In a 
June 2008 letter, a VA physician, Dr. K.F., wrote that the 
epidermoid cyst was congenital, but that, based on the 
Veteran's statements regarding his most recent period of 
service, the Veteran's repeated banging of his head on the 
roof of his truck while driving over harsh terrain, he 
believed that likely caused the cyst to rupture, increasing 
intracranial pressure and injuring the optic nerve.  He noted 
that the cyst was located away from the optic nerve, and 
therefore could not directly have caused the papilledema.

During the hearing, the Veteran reiterated the testimony 
regarding his in-service experience and stated that he 
continued to experience headaches and visual problems after 
the cyst removal surgery.  A January 2008 occupational 
therapy note indicated that the Veteran reported vision 
difficulties, memory problems, and headaches.  The assessment 
indicated that the Veteran presented with symptoms including 
deficits in the areas of memory and visual perception.

The Veteran is competent to testify to banging his head 
frequently in service and the symptoms he experienced before 
and after his cyst removal surgery, and this testimony be 
weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, 
the service treatment records from the relevant period of 
service are missing.  

The Veteran's testimony that he continues to experience 
visual symptoms and headaches is supported by the evidence.  
The only opinion as to the etiology of these symptoms is that 
of Dr. K.F., who concluded that the Veteran's in-service 
banging of his head caused a preexisting cyst to rupture, 
resulting in the symptoms the Veteran experienced before and 
after removal of the cyst.  The November 2008 VA examiner who 
took issue with some of Dr. K.F.'s statements opined only as 
to etiology of the Veteran's cervical spondylosis.

Thus, with reasonable doubt resolved in favor of the Veteran, 
the Board finds that the residuals of surgical removal of an 
epidermoid cyst are related to service as explained by Dr. 
K.F.  Service connection for residuals of surgical removal of 
an epidermoid cyst is therefore warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of surgical removal of an 
epidermoid cyst is granted.


REMAND

The Veteran's left shoulder strain with traumatic arthritis 
is rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5201-5210 (2008).  Under DC 5201, limitation of the 
minor arm motion at shoulder level warrants a 20 percent 
rating, while higher ratings are available for limitation 
midway between the side and shoulder level and to 25 degrees 
from the side, depending on whether the arm affected is the 
major or minor arm.  In evaluating limitation of shoulder 
motion, VA is required to consider the ranges of shoulder 
abduction and forward elevation (flexion).  Mariano v. 
Principi, 17 Vet. App. 305 (2003).  The normal range of 
motion of the shoulder is 180 degrees of forward flexion and 
180 degrees of abduction, with 90 degrees being shoulder 
level for each movement.  See 38 C.F.R. § 4.71, Plate I 
(2008).

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

The most recent VA examination of the Veteran's left 
shoulder, in January 2008, indicated that forward elevation 
of the shoulder was to 100 degrees with pain at 100-110 
degrees.   During the hearing, however, the Veteran testified 
and demonstrated that he could lift his arm to just below the 
shoulder level before pain began.  The Veteran is competent 
to report objective manifestations of his left shoulder 
disability including how far he can raise before pain begins.  
See Jandreau, 492 F.3d at1376-77; Buchanan, 451 F.3d at 1336.

VA's duty to assist a veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124).  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) ("Where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination").  Here, the evidence indicates a 
possible increase in disability manifested by decreased 
motion of the left shoulder.  A new VA examination as to the 
severity of the Veteran's left shoulder strain with traumatic 
arthritis is therefore warranted.

As to the claim for service connection for a left hand 
condition, service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disease or injury. 38 C.F.R. § 3.310 (2006 & 2008).  
The Court has held that service connection can be granted 
under 38 C.F.R. § 3.310, for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service- connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A December 2005 VA treatment note reflects that the Veteran 
complained of left shoulder and arm pain and left thumb 
tingling.  During the Board hearing, the Veteran testified 
that during service, he felt a pull on his left shoulder 
while packing, and subsequently "the tingling started in my 
fingers."  

A December 2005 VA treatment note signed by Dr. K.F. 
indicated pain and numbness radiating down the left arm and 
into the left thumb due to cervical radiculopathy plus 
tendonitis versus tendon tear of the left shoulder.  A 
separate December 2005 VA treatment note addendum signed by 
Dr. K.F. after a cervical spine MRI was performed contains an 
assessment of shoulder and arm pain and left thumb numbness 
secondary to MRI-documented tendonitis or tear of the 
supraspinatus tendon vs. cervical radiculopathy vs. both.  

In a January 2008 letter, Dr. K.F., noted the Veteran's 
complaints of pain in the left shoulder and numbness and 
tingling down the left arm and thumb, and tingling involving 
the left thumb.  In a June 2008 letter, Dr. K.F. wrote, in 
answer to the question whether the Veteran's left hand 
condition, described as neuralgia, was causally related to 
the Veteran's left shoulder condition, wrote, "[Y]es.  It is 
likely that both conditions are causally related to the 
pinched nerves in your cervical spine."

In this case, the Veteran has testified that he experienced 
left hand symptoms shortly after suffering the left shoulder 
injury for which he was granted service connection.  Dr. 
K.F.'s opinions as to the etiology of the Veteran's left hand 
neuralgia are ambiguous.  On the one hand, he indicated that 
it is related to the Veteran's left shoulder disability.  

On the other hand, he indicated that both disabilities are 
related to the Veteran's non-service-connected cervical spine 
disability.  Moreover, he did not explain the reasons for his 
conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning; threshold considerations 
are whether the person opining is suitably qualified and 
sufficiently informed).

Thus, there is evidence of a left hand disability that may be 
related to the Veteran's service-connected left shoulder 
disability as well as his non-service-connected cervical 
spine disability, but the record does not contain sufficient 
information to make a decision on the claim.  A VA 
examination to determine the etiology of the Veteran's left 
hand disability is therefore warranted.  See 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (the evidence of a link between current disability and 
service must be competent); McLendon v. Nicholson, 20 Vet. 
App. at 83 (The veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service, and the 
threshold for finding a link between current disability and 
service is low).

Accordingly, the claims for service connection for a left 
hand condition and for a higher initial rating for left 
shoulder strain with traumatic arthritis are REMANDED for the 
following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of his left hand disability.  The claims 
file should be made available to the 
examining physician for review.  The 
physician should review the contents of 
the claims file, and note such review in 
the examination report or in an addendum 
to the report.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.

The physician should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current disability of the left 
hand is related to the Veteran's service-
connected left shoulder strain with 
traumatic arthritis, any other service-
connected disability, or any period of 
military service.

The physician should provide a rationale 
for each opinion rendered.  The physician 
is advised that the Veteran is competent 
to report symptoms, treatment, and 
injuries; and that his reports must be 
taken into account in formulating the 
requested opinions.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left 
shoulder disability.  The claims file 
should be made available to the examining 
physician for review.  

The physician should review the contents 
of the claims file, and note such review 
in the examination report or in an 
addendum to the report.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.

Ranges of motion of the shoulder, 
including forward elevation (flexion) and 
abduction should be reported in degrees.  
The physician should also indicate 
whether there is ankylosis of 
scapulohumeral articulation, impairment 
of the humerus, or impairment of the 
clavicle or scapula.

The physician should also determine 
whether the service-connected left 
shoulder strain with traumatic arthritis 
is manifested by weakened movement, 
excess fatigability, incoordination, pain 
or flare-ups. Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


